t c memo united_states tax_court mike kurtz petitioner v commissioner of internal revenue respondent docket no filed date gregory l white for petitioner lisa m oshiro for respondent memorandum opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively after concessions by the parties the sole issue remaining for decision is whether petitioner is entitled to deductions of the full federal per_diem rates for meals and incidental_expenses m ie or whether those deductions are limited to percent of the applicable m ie rates for the years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule the relevant stipulated facts are incorporated as our findings by this reference petitioner resided in florida at the time he filed his petition however the parties agree that petitioner’s tax_home for the years in issue was dutch harbor alaska during the years in issue petitioner worked as an engineer on commercial fishing vessels operated off the coast of alaska in petitioner worked as an independent_contractor on the storm petrel a fishing vessel owned by a subsidiary of icicle seafoods inc icicle in he worked as an independent_contractor on the poseidon a fishing vessel owned by poseidon fisheries l l c poseidon fisheries in and the storm petrel and the poseidon both engaged in regular patterns of commercial fishing activity the vessels would harvest fish in the bering sea off the coast of alaska they would then transport the fish to a fish processor these fishing trips normally lasted or days but occasionally lasted more than week while he was working aboard the storm petrel or the poseidon during the years in issue the companies petitioner worked for purchased prepared and served meals to petitioner and other crew members in petitioner worked a total of days aboard the storm petrel the storm petrel’s home port in was dutch harbor alaska during petitioner received compensation from icicle equal to percent of the catch from the storm petrel icicle deducted dollar_figure per day from petitioner’s compensation_for food expenses in he worked a total of days aboard the poseidon the poseidon’s home port in was also dutch harbor alaska during poseidon fisheries also deducted dollar_figure per day from petitioner’s compensation_for food expenses poseidon also calculated petitioner’s compensation in with reference to the poseidon’s catch petitioner was not reimbursed for meals or incidental_expenses incurred while working on either the storm petrel or the poseidon during the years in issue on schedule c profit or loss from business of hi sec_2001 return petitioner deducted dollar_figure for supplies and dollar_figure for other expenses as follows type of expense provisions cannery expense amount deducted dollar_figure big_number on schedule c of hi sec_2002 return petitioner again deducted dollar_figure for supplies and dollar_figure for other expenses as follows type of expense provisions cannery expense telephone license repairs amount deducted dollar_figure big_number big_number big_number it is unclear from the record how petitioner calculated any of these expenses or what amount he deducted on his returns for the years in issue for meals and incidental_expenses discussion sec_162 permits taxpayers to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year and specifically includes traveling expenses including amounts expended for meals_and_lodging other than amounts that are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business the parties agree that petitioner may calculate his deductions for meals and incidental_expenses using the federal m ie rates applicable to dutch harbor alaska for the days he was working on the storm petrel or the poseidon during the years in issue however respondent argues that petitioner’s allowable deduction for meals is limited to percent of the portion of the per_diem rate allocated to meal expenses although ordinary and necessary business_expenses are generally deductible under sec_162 sec_274 provides that the amount allowable as a deduction for any meal expense is limited to percent of the amount of the expense that would otherwise be allowable sec_274 provides an exception to the 50-percent limitation on the deductibility of meal expenses when the expense is for meals required by any federal_law to be provided to crew members of a commercial_vessel petitioner asserts that he qualifies for the exception under sec_274 and may deduct the full m ie per_diem rates applicable to dutch harbor alaska for the days he was working in and he argues that u s c section a criminal statute prohibiting cruel treatment of seamen is a federal_law that requires food or beverages to be provided to all crew members on u s vessels therefore petitioner contends that he qualifies for the exception under sec_274 and may deduct the full m ie per_diem rates for the days he was working aboard the storm petrel and the poseidon during the years in issue title u s c section provides as follows whoever being the master or officer of a vessel of the united_states on the high seas or on any other waters within the admiralty and maritime jurisdiction of the united_states flogs beats wounds or without justifiable cause imprisons any of the crew of such vessel or withholds from them suitable food and nourishment or inflicts upon them any corporal or other cruel and unusual punishment shall be fined under this title or imprisoned not more than five years or both emphasis added petitioner interprets the prohibition against withholding food from crew members an express form of cruel and unusual punishment under the statute as a federal_law establishing an affirmative duty_of the master officer and owner of a vessel to provide food or beverages to crew members on any u s vessel including fishing vessels like the storm petrel and the poseidon the scope and purpose of u s c section is to protect seamen from cruel and unusual punishment such as flogging beating unjust imprisonment and other forms of severe physical mistreatment in this context the criminal prohibition against withholding food and nourishment from a sailor cannot be interpreted as the imposition of an affirmative duty to provide food or beverages to all seamen see h conf rept vol ii pincite 1988_3_cb_473 the percentage reduction rule does not apply to an otherwise allowable deduction for expenses of food or beverages that are required by federal_law u s c sec to be provided to crew members of a commercial_vessel or are provided to crew members of a commercial_vessel operating on the great lakes the st lawrence seaway or the u s inland waterways that is of a kind that would be required by federal_law to provide food or beverages to crew members if operated at sea thus for example the provision for full deductibility would not apply with respect to fishing boats or foreign vessels operating on the inland waterways emphasis added moreover there is a separate statutory provision that imposes an affirmative duty to provide adequate nourishment to seamen but it specifically excludes fishing vessels from its application title u s c section provides in relevant part a a seaman shall be served at least meals a day that total at least big_number calories including adequate water and adequate protein vitamins and minerals in accordance with the united_states recommended daily allowances c this section does not apply to a fishing or whaling vessel or a yacht petitioner argues further that maritime common_law requires that food or beverages be provided to the crew of fishing vessels petitioner generally claims that maritime law requires all vessels to be seaworthy and that seaworthiness includes an obligation that adequate food be furnished to crew members however u s c section which addresses proceedings on unseaworthiness specifically states that it is not applicable to fishing or whaling vessels or yachts thus regardless of whether the seaworthiness doctrine includes an obligation to provide food to crew members such doctrine is not applicable to fishing vessels like the storm petrel and the poseidon furthermore federal_law specifically tailored to fishing voyages is codified in u s c sections through and does not contain any requirement that seamen employed on fishing vessels be provided with food or beverages petitioner has not shown that he qualifies for any exception to the 50-percent limitation on deductions for food or beverage expenses under sec_274 thus petitioner’s deductions for meal expenses in the years in issue are limited to percent of the applicable per_diem rates in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are irrelevant moot or without merit to reflect the foregoing and the stipulation as to other adjustments decision will be entered under rule
